DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mask holding device configured to hold and a positioning device configured to position in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magariya (JP 2016-179669).
With respect to claim 1, Magariya teaches a backup block (1) comprising: 
a mounting surface (refer to marked-up Figure 13 in the detailed action) on which a board (5) is placed;
an installation surface (refer to marked-up Figure 13 in the detailed action) disposed parallel to the mounting surface (refer to marked-up Figure 13 in the detailed action) on an opposite side thereof (Figure 13); 
multiple suction holes (3, Paragraphs 0021, 0022) configured to penetrate in a thickness direction between the mounting surface (refer to marked-up Figure 13 in the detailed action) and the installation surface (refer to marked-up Figure 13 in the detailed action); and 
a chamber recessed section (note: unmarked chamber in Figures 11-13 functions as chamber recessed section 31 as shown in Figures 3 and 5) formed on an installation surface side so as to surround positions of the multiple suction holes (Paragraphs 0021).
[AltContent: textbox (Mask Holding Device)]
[AltContent: textbox (Mounting Surface of Backup Block 1)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Bottom face of recessed section to the mounting surface (refer to D dimension in Figure 2 of applicants disclosure)][AltContent: arrow][AltContent: connector][AltContent: textbox (Depth dimension from installation surface to a bottom surface side (refer to E dimension in Figure 2 of applicants disclosure))][AltContent: arrow][AltContent: connector][AltContent: textbox (Chamber recessed section )][AltContent: arrow][AltContent: textbox (Installation Surface)][AltContent: arrow]
    PNG
    media_image1.png
    159
    250
    media_image1.png
    Greyscale


With respect to claim 3, Magariya teaches the chamber recessed section (note: unmarked chamber in Figures 11-13 functions as chamber recessed section 31 as shown in Figures 3 and 5) has a groove shape connecting the positions of the multiple suction holes (Figure 13 and note: a groove is a long narrow channel or depression, therefore in the broadest reasonable interpretation the chamber recessed section have a groove shape).
With respect to claim 5, Magariya teaches a screen-printing machine comprising: 
a mask holding device (refer to marked up Figure 13 in the detailed action) configured to hold a mask (4); 
a board holding device (6) configured to grip a board (5) supported from below in a horizontal direction; 
a positioning device (41, 42) configured to relatively position the board gripped by the board holding device and the mask held by the mask holding device (Paragraph 0019,0020); 
a squeegee device (7) configured to spread cream solder over the mask (Paragraphs 0019-0021); and 
a control device (40) configured to perform drive control of each device, wherein the board holding device includes a lifting and lowering table capable of being 
a backup block (1) including a mounting surface (top surface of 1 and refer to marked-up Figure 13 in the detailed action) on which the board (5) is placed (Figures 11-13), 
an installation surface (refer to marked-up Figure 13 in the detailed action) disposed parallel to the mounting surface on an opposite side thereof (refer to marked-up Figure 13 in the detailed action),
multiple suction holes (3) configured to penetrate in a thickness direction between the mounting surface and the installation surface (Figures 11-13), and 
a chamber recessed section (note: unmarked chamber in Figures 11-13 functions as chamber recessed section 31 as shown in Figures 3 and 5) formed on an installation surface side so as to surround positions of the multiple suction holes (3 and refer to marked-up Figure 13 in the detailed action)
and wherein a pressure reducer (20-22) is connected to an air chamber (Figure 7) configured when the backup block (1) overlaps an upper face of the lifting and lowering table (Paragraphs 0019-0021), through a suction hole (3) formed to penetrate the lifting and lowering table (Paragraphs 0019-0021).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Magariya (JP 2016-179669) in view Mantani et al. (US Publication 2017/0239764).
	With respect to claim 4, Magariya teaches the claimed invention with the exception of a positioning hole into which a positioning pin is insertable is formed on the installation surface side.
	However, Mantani et al. teaches a block with a positioning hole (46a) into which a positioning pin (47a) is insertable is formed on the installation surface side (Figures 3 and 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the backup block of Magariya to provide a positioning hole into which a positioning pin is insertable as taught by Mantani et al. for the purpose of providing a backup block with a positioning element so as to provide accurate positioning and alignment with a supporting table.
	With respect to claim 6, Magariya teaches the claimed invention, however is silent with respect to the particulars of the suction hole that is formed to be larger than a connection port of an air hose connected to the pressure reducer.  However, Mantani et al. teaches a screen printing apparatus with a suction hole (52a) that is formed to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the backup block of Magariya to provide a suction hole larger than a connection port as taught by Mantani et al. for the purpose of ensuring the connections are properly securely attached to each other thereby additionally ensuring proper suction within the device.  
With respect to claim 7, Magariya teaches the claimed invention, however is silent with respect to the particulars of a positioning pin that is formed to protrude on the upper face of the lifting and lowering table, and a positioning hole into which the positioning pin enters is formed on the installation surface side of the backup block.
Mantani et al. teaches wherein a positioning pin (47a) is formed to protrude on the upper face of the lifting and lowering table (Figure 3, 4), and a positioning hole (46a) into which the positioning pin enters is formed on the installation surface side of the backup block (Paragraphs 0035, 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the backup block of Magariya to provide a positioning pin with a positioning hole as taught by Mantani et al. for the purpose of providing a backup block with a positioning element so as to provide accurate positioning and alignment with a supporting table.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Fukakusa (JP2017-69312), Kim Joo Han et al. (KR10-2014-0087498), Kim (US Publication 2013/0020379), Suzuki (JP2010-56182), Kasahara (JP2005-297434) and Abe et al. (JP2003-224395) teach backup blocks with suction holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853